UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 26, 2007 MAGYAR BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-51726 20-4154978 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 400 Somerset Street, New Brunswick, New Jersey 08901 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (732) 342-7600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On April 26, 2007, the Board of Directors of Magyar Bancorp, Inc. (the “Company”) approved a stock repurchase plan. The Company intends to repurchase up to 5% of its outstanding shares (excluding shares held by Magyar Bancorp, MHC, the Company’s mutual holding company), or up to 130,927 shares. The timing of the repurchases will depend on certain factors, including but not limited to, market conditions and prices, the Company’s liquidity requirements and alternative uses of capital. A copy of the press release announcing the share repurchase plan is included herein as Exhibit 99.1 and is incorporated by reference. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No. Description 99.1 Press release dated April 27, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MAGYAR BANCORP, INC. DATE: April 27, 2007 By: /s/ Elizabeth E. Hance Elizabeth E. Hance President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release dated April 27, 2007.
